The applications to appear pro hac vice are granted. The petition for review granted. Further action in this matter is deferred pending consideration and disposition of a related issue in Z.B., N.A. v. Superior Court (Lawson), S246711 (see Cal. Rules of Court, rule 8.512(d)(2) ), or pending further order of the court. Submission of additional briefing, pursuant to California Rules of Court, rule 8.520, is deferred pending further order of the court. Kruger, J., was absent and did not participate.